Citation Nr: 0703988	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty form 
November 1950 to October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Acting Veterans Law Judge 
was held in January 2004.  A transcript of the hearing has 
been associated with the claims file.  

The Board remanded this case in August 2004.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current dermatological complaints and symptoms of the hands 
and feet to his inservice exposure to cold weather.  


CONCLUSION OF LAW

Residuals of cold injury to the hands and feet were not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2001.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 


include that in his possession, in support of his claim.  The 
notice also included the general provision for the effective 
date of the claim, that is, the date of receipt of the claim.

 
As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Repeated efforts were made to obtain 
the veteran's service medical records, sick reports, morning 
reports, and personnel records but all attempts were futile 
because the veteran's records were apparently destroyed in a 
fire in 1973.  Further, the Office of the Surgeon also has no 
records pertaining to the veteran.  Accordingly, it can only 
be concluded that these records no longer exist.  Also, the 
RO made the appropriate attempts to obtain the veteran's 
private medical records and also obtained VA records.  
Lastly, the veteran was afforded a VA examination and a VA 
medical opinion was obtained.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the noted inservice condition is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Background

The veteran's DD 214 confirms that he served overseas for 5 
months during the Korean Conflict and was awarded the Korean 
Service Medal.  

The veteran testified that he had not sought inservice 
medical treatment for residuals of cold injuries sustained in 
Korea, but he did report it at the time of the examination 
for service discharge.  He testified that he was uncertain 
whether this complaint was actually recorded and made part of 
the service discharge examination report.  

The service medical records are unavailable except for the 
report of the service discharge examination which is negative 
for any skin abnormality. An additional search revealed no 
sick reports, morning reports, service personnel records, or 
records of the Office of the Surgeon General. 

The veteran also testified that he had been treated since the 
1950s by private physicians for dermatological symptoms that 
were similar or identical to the chronic itching and scaling 
that he now has.  He also testified that none of these 
physicians had stated that his dermatological symptoms were 
due to a cold injury.  

Private medical records from 1987 to 2002 shown that in 
November 1987 it was noted that the veteran had been 
hospitalized in the 1960s for cellulitis of the right arm.  
In January 1992, he was treated for cellulitis of the right 
lower extremity and in 1995 for dermatitis.  He was seen for 
a leg rash in 2001. 

VA records from 1999 to 2004 show that in 1999 the veteran 
was see for dermatitis on each leg.  

The veteran was afforded a VA dermatology examination in 
March 2006 for the purpose of determining the etiology of his 
current dermatological symptoms.  At that time his claim file 
and medical records were reviewed.  After a physical 
examination the diagnosis was cold injury without residuals.  
The examiner commented that based on the examination, the 
veteran had no peripheral neuropathy, no history of arthritis 
or joint stiffness, and no scar from his remote cold injury.  
The examiner did note that the veteran had callosities on his 
heels and great toes and eczematous dermatitis of the palms.  
The examiner expressed the opinion that it was not possible 
to state whether the veteran had cold injury residuals 
without resorting to mere speculation.  

Legal Analysis

Where the service medical records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The veteran's DD 214 confirms that he served overseas for 5 
months during the Korean Conflict and was awarded the Korean 
Service Medal.  While most of the service medical records are 
not available, the report of examination at separation from 
service was negative for any skin abnormality.  The veteran 
did testify that he never sought or received treatment for a 
cold injury in Korea, but he did complain of having had a 
cold injury at the time of the service discharge examination.  

The medical evidence shows that since the 1960s the veteran 
has had skin disability, variously diagnosed as dermatitis 
and cellulitis, which established that he has a current 
disability.  Also, the Board finds the veteran credible as to 
his statements and testimony that he suffered a cold injury 
during service, which satisfies the requirement of evidence 
of an in-service injury. 

The third element of service connection is medical evidence 
of a nexus between the claimed in-service injury and the 
current disability.  

On the question of the medical nexus, the only supporting 
evidence is the veteran's own testimony and belief that there 
is a nexus between his inservice cold injury and current skin 
symptoms but which is unsupported by medical evidence and 
does not account for the lapse of a number of years after 
service without medical complaint.  Evidence of a prolonged 
period without medical complaint can be considered along with 
the availability of other medical records and other relevant 
facts.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  



Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the post-service diagnosis 
and service is required to support the claim.  The veteran is 
a lay person and, so, is not competent to render a medical 
opinion as to the required nexus, which is essentially a 
medical determination.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For this reason, the Board rejects the 
veteran's personal opinion as favorable evidence of a nexus 
between the events in service and the current skin symptoms.  

The only competent medical nexus evidence is the VA 
examiner's opinion that it is not possible to state whether 
the veteran had cold injury residuals without resorting to 
mere speculation, which can not be resolved by reasonable 
doubt, and opposes, rather than supports, the claim.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for residuals of a cold injury as to the required 
nexus element, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of cold injury to the hands 
and feet is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


